Case 2:17-cv-03679-SVW-AGR Document 214 Filed 01/31/19 Page 1 of 4 Page ID #:4498




     1   LABATON SUCHAROW LLP
     2
         THOMAS A. DUBBS
         tdubbs@labaton.com
     3   CAROL C. VILLEGAS
     4
         cvillegas@labaton.com
         LOUIS GOTTLIEB
     5   lgottlieb@labaton.com
     6   FRANCIS P. MCCONVILLE
         fmcconville@labaton.com
     7   JEFFREY A. DUBBIN (SBN 287199)
     8   jdubbin@labaton.com
         140 Broadway
     9   New York, New York 10005
    10   Telephone: (212) 907-0700
         Facsimile: (212) 818-0477
    11

    12   Counsel for State of New Mexico on behalf of New Mexico
         State Investment Council and Proposed Lead Counsel for the Class
    13

    14
                            UNITED STATES DISTRICT COURT
    15                     CENTRAL DISTRICT OF CALIFORNIA
    16
                                                 Case No. 2:17-cv-03679- SVW-AGR
    17
         In Re Snap Inc. Securities Litigation   CLASS ACTION
    18
                                                 NOTICE OF MOTION AND
    19                                           MOTION OF STATE OF NEW
    20                                           MEXICO ON BEHALF OF NEW
                                                 MEXICO STATE INVESTMENT
    21                                           COUNCIL FOR APPOINTMENT AS
    22                                           LEAD PLAINTIFF AND APPROVAL
                                                 OF SELECTION OF LEAD
    23                                           COUNSEL
    24
                                                 Date: February 25, 2019
    25                                           Time: 1:30 p.m.
    26
                                                 Courtroom: 10A – 10th Floor
                                                 Judge: Honorable Stephen V. Wilson
    27

    28

         NOTICE OF MOTION AND MOTION OF STATE OF NEW MEXICO ON BEHALF OF NEW
         MEXICO STATE INVESTMENT COUNCIL FOR APPOINTMENT AS LEAD PLAINTIFF AND
         APPROVAL OF SELECTION OF LEAD COUNSEL; CASE NO. 2:17-CV-03679-SVW-AGR
Case 2:17-cv-03679-SVW-AGR Document 214 Filed 01/31/19 Page 2 of 4 Page ID #:4499




     1   TO: ALL PARTIES AND THEIR COUNSEL OF RECORD
     2         PLEASE TAKE NOTICE that on February 25, 2019 at 1:30 p.m., or as
     3   soon thereafter as the matter may be heard, in Courtroom 10A – 10th Floor of the
     4   Honorable Stephen V. Wilson, at First Street Courthouse, 350 W. 1st Street, Los
     5   Angeles, California, 90012, Lead Plaintiff movant State of New Mexico on behalf
     6   of New Mexico State Investment Council (“New Mexico SIC”) through its
     7   counsel, will and hereby moves this Court, pursuant to Section 27(a)(3)(B) of the
     8   Securities Act of 1933 (the “Securities Act”), 15 U.S.C. § 77z-1(a)(3)(B), and
     9   Section 21D(a)(3)(B) of the Securities Exchange Act of 1934 (the “Exchange
    10   Act”), 15 U.S.C. § 78u-4(a)(3)(B), as amended by the Private Securities Litigation
    11   Reform Act of 1995 (the “PSLRA”), for the entry of an Order: (1) appointing New
    12   Mexico SIC as Lead Plaintiff on behalf of investors who purchased Snap Inc.
    13   (“Snap” or the “Company”) securities (i) pursuant and/or traceable to Snap’s Initial
    14   Public Offering on or about March 2, 2017 and/or (ii) on the open market between
    15   March 2, 2017 through August 10, 2017 (the “Class Period”); (2) approving its
    16   selection of Labaton Sucharow LLP (“Labaton Sucharow”) as Lead Counsel for
    17   the Class; and (3) granting such other and further relief as the Court may deem just
    18   and proper (the “Motion”).1
    19         This Motion is made on the grounds that New Mexico SIC believes it is the
    20   “most adequate plaintiff” under the PSLRA, and should therefore be appointed
    21   Lead Plaintiff. Specifically, New Mexico SIC believes it has the “largest financial
    22   interest” in the relief sought by the Class in this litigation. New Mexico SIC is the
    23   paradigmatic Lead Plaintiff envisioned by Congress in enacting the PSLRA
    24

    25   1
                Local Rule 7-3 requires a conference of counsel prior to filing motions.
    26
         Because of the PSLRA’s procedure whereby any “purported class member . . .
         including any motion by a class member who is not individually named as a
    27
         plaintiff in the complaint” may file a motion for appointment as lead plaintiff, 15
         U.S.C. §78u-4(a)(3)(B)(i), New Mexico SIC will not know which other class
    28
         members, if any, will seek appointment as lead plaintiff until after motions are
         filed on January 31, 2019. Accordingly, New Mexico SIC respectfully requests
         that Local Rule 7-3’s conference requirement be waived for this Motion.
         NOTICE OF MOTION AND MOTION OF STATE OF NEW MEXICO ON BEHALF OF NEW
         MEXICO STATE INVESTMENT COUNCIL FOR APPOINTMENT AS LEAD PLAINTIFF AND
         APPROVAL OF SELECTION OF LEAD COUNSEL; CASE NO. 2:17-CV-03679-SVW-AGR
Case 2:17-cv-03679-SVW-AGR Document 214 Filed 01/31/19 Page 3 of 4 Page ID #:4500




     1   because it is a sophisticated institutional investor with a substantial financial stake
     2   in the litigation that will provide effective monitoring and supervision of counsel.
     3   New Mexico SIC also otherwise satisfies the requirements of Rule 23 of the
     4   Federal Rules of Civil Procedure because its claims are typical of other Class
     5   members’ claims, and because it will fairly and adequately represent the Class.
     6         This Motion is based upon the accompanying Memorandum of Law in
     7   support thereof, the Declaration of Jeffrey A. Dubbin filed herewith, the pleadings
     8   and other filings herein, and such other written or oral argument as may be
     9   permitted by the Court.
    10         WHEREFORE, New Mexico SIC respectfully requests that the Court:
    11   (1) appoint New Mexico SIC as Lead Plaintiff; (2) approve its selection of Labaton
    12   Sucharow as Lead Counsel for the Class; and (3) grant such other and further relief
    13   as the Court may deem just and proper.
    14   DATED: January 31, 2019                Respectfully submitted,
    15                                            /s/ Jeffrey A. Dubbin
    16
                                                  JEFFREY A. DUBBIN (SBN 287199)
    17                                            jdubbin@labaton.com
    18
                                                  LABATON SUCHAROW LLP
    19                                            THOMAS A. DUBBS
    20                                            tdubbs@labaton.com
                                                  CAROL C. VILLEGAS
    21                                            cvillegas@labaton.com
    22                                            LOUIS GOTTLIEB
                                                  lgottlieb@labaton.com
    23                                            FRANCIS P. MCCONVILLE
    24                                            fmcconville@labaton.com
                                                  140 Broadway
    25                                            New York, New York 10005
    26                                            Telephone: (212) 907-0700
                                                  Facsimile: (212) 818-0477
    27

    28

         NOTICE OF MOTION AND MOTION OF STATE OF NEW MEXICO ON BEHALF OF NEW                       2
         MEXICO STATE INVESTMENT COUNCIL FOR APPOINTMENT AS LEAD PLAINTIFF AND
         APPROVAL OF SELECTION OF LEAD COUNSEL; CASE NO. 2:17-CV-03679-SVW-AGR
Case 2:17-cv-03679-SVW-AGR Document 214 Filed 01/31/19 Page 4 of 4 Page ID #:4501




     1                                         Counsel for State of New Mexico on behalf
     2
                                               of New Mexico State Investment Council
                                               and Proposed Lead Counsel for the Class
     3

     4

     5

     6

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18
    19

    20

    21

    22

    23

    24

    25

    26
    27

    28

         NOTICE OF MOTION AND MOTION OF STATE OF NEW MEXICO ON BEHALF OF NEW               3
         MEXICO STATE INVESTMENT COUNCIL FOR APPOINTMENT AS LEAD PLAINTIFF AND
         APPROVAL OF SELECTION OF LEAD COUNSEL; CASE NO. 2:17-CV-03679-SVW-AGR
